Citation Nr: 1620844	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) due to an in-service personal trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The appellant served on active duty for training from April 1981 to July 1981, with additional service in the Rhode Island Air National Guard from February 1982 to May 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the claim was subsequently transferred to the RO in Providence, Rhode Island.

In connection with this appeal, the appellant testified at a Decision Review Officer (DRO) hearing at the RO in April 2015.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted. 

The appellant contends that her current psychiatric disorders are related to an incident that occurred during a period of active duty for training.  

Specifically, the appellant contends that a service psychiatrist assaulted her during a psychiatric interview and called her a lesbian.  In a February 2012 statement, the appellant stated that a psychiatrist told her she was a lesbian and that she feared he would have her discharged for being gay.

Service treatment records (STRs) are negative for any psychiatric treatment or symptoms.  A June 1982 service personnel record indicates the appellant was discharged under other than honorable conditions for unsatisfactory participation in scheduled training.

The appellant's treatment records provide multiple psychiatric diagnoses.  A January 2002 private psychiatric assessment resulted in diagnoses of mood disorder not otherwise specified, rule out major depressive disorder with psychotic features, rule out bipolar disorder, PTSD (by history), and alcohol dependence for symptoms of a chronic mood disturbance, psychotic symptoms, and extreme anxiety, noting that the appellant was unwilling to provide details on past psychological trauma that the treatment provider assumed was related to her PTSD diagnosis.  A June 2004 private treatment record provides diagnoses of schizoaffective disorder, depressive type; PTSD, by history; and alcohol dependence in early remission, with a noted history of auditory, tactile, and olfactory hallucinations and a history of trauma.  In connection with March 2007 private treatment, the appellant was provided provisional diagnoses of schizoaffective disorder, alcohol abuse, PTSD, caffeine reliance disorder, and nicotine dependence.

In November 2010, the appellant reported symptoms of depression, inability to think straight, suicidal thoughts, auditory hallucinations, and paranoia; she stated that she had to force herself to complete orders, got into trouble, and ended up hospitalized.

In connection with April 2012 VA Vet Center counseling, the appellant reported trauma related to being told she was a lesbian by a service doctor; she stated that she has not been the same since the harassment.  A June 2012 Vet Center record indicates that the appellant met the criteria for PTSD due to childhood sexual abuse and notes that the appellant had also been diagnosed with bipolar disorder, dissociative identity disorder, and depression.  According to a July 2012 treatment record, the appellant reported that she felt obligated to live life as a lesbian following the statement by the service doctor because the doctor held authority over her.

An April 2013 statement from a Vet Center counselor reports that the appellant disclosed an incident in service that was consistent with military sexual trauma and that she received ongoing treatment for readjustment issues.  In April 2015, the Vet Center counselor indicated that the military sexual trauma caused symptoms of night terrors, depressive symptoms, mistrust of others, sleep disturbance, avoidance, and reduced self-esteem.

A March 2015 statement from Dr. W.B. notes the appellant's primary psychiatric disorder was depression but that the appellant had a trauma history that warranted an additional diagnosis of PTSD.  In June 2015, Dr. W.B. indicated that the appellant disclosed unwanted sexual contact by a military psychiatrist.

In an April 2015 DRO hearing, the appellant and her representative reported that she was harassed in basic training by a psychiatrist who told her she was gay and that the appellant dealt with the incident by drinking.  The appellant testified that she filled out a questionnaire for a psychiatrist in boot camp, which the psychiatrist read and then informed the appellant that she was a lesbian.  The appellant stated that she was afraid of being discharged based on the allegation, isolated herself, began binge drinking, and left the National Guard in 1982 because it became too stressful.  She stated that she did not speak to anyone in service about the incident because she was afraid of receiving a dishonorable discharge. 

In June 2015, the appellant reported that a psychiatrist pushed her against a wall and touched her during boot camp.  She stated that the psychiatrist told her he would get her kicked out of the military for being a lesbian if she reported the incident.  She reported that she began to drink heavily in boot camp to black out.

The Board notes that the appellant has not been afforded a VA examination related to her acquired psychiatric disorder claim and that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the appellant's various psychiatric diagnoses, Vet Center treatment records and statements from a Vet Center counselor and Dr. W.B. indicating that her psychiatric symptoms may be related to a personal assault during boot camp, and the fact that the appellant has not been provided a VA examination in response to this claim, the Board finds that the appellant should be afforded a VA examination to determine the nature and etiology of her claimed acquired psychiatric disability.  

As the electronic records indicate the appellant is receiving ongoing counseling at the Providence Vet Center and the Vet Center treatment records were last associated with the record in September 2012, the originating agency should obtain and associate with the record all outstanding, pertinent VA records, to specifically include Vet Center treatment records from September 2012 to the present.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The appellant should be provided all required notice in response to the claim for service connection for a PTSD claim based on personal assault.

2. The RO or the AMC should also undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from January 2011 to the present and Providence Vet Center records for the time period from September 2012 to the present.

3. Then, the appellant should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  

All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

Following an examination of the appellant and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the appellant displayed any behavior in active duty for training consistent with her personal assault claim.

If the examiner is of the opinion that personal assault occurred, the examiner should then state whether the appellant has PTSD as a result of such assault.

With respect to any other acquired psychiatric disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the appellant's active duty for training, to include the claimed personal assault.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the appellant's claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




